Citation Nr: 0001964	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether rating decisions prior to March 25, 1996, 
contained clear and unmistakable error (CUE) in assigning and 
continuing a zero percent evaluation for service-connected 
duodenal ulcer and gastritis.

2.  Whether rating decisions prior to March 25, 1996, 
contained clear and unmistakable error (CUE) in denying 
service connection for arthritis of the lumbar and cervical 
spines.

3.  Whether rating decisions prior to March 25, 1996, 
contained clear and unmistakable error (CUE) in denying 
service connection for nervousness/depression as secondary to 
service-connected disabilities.

4.  Whether rating decisions prior to March 25, 1996, 
contained clear and unmistakable error (CUE) in denying 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

5.  Whether rating decisions prior to March 25, 1996, 
contained clear and unmistakable error (CUE) in failing to 
assign a 60 percent evaluation for a lumbosacral disability.

6.  Entitlement to an evaluation in excess of 40 percent for 
service-connected limitation of motion of the lumbar spine 
with degenerative disc disease.

7.  Entitlement to an evaluation in excess of 10 percent for 
a duodenal ulcer with gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a physician



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The appellant veteran had service from June 1958 to October 
1959.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico.


REMAND

The claims file contains a statement from the appellant's 
representative indicating that he desires a video conference 
hearing in lieu of an in-person hearing before a member of 
the Board.  See 38 C.F.R. § 20.700(e) (1999).  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(1999).  Accordingly, the case is remanded for the following:

The RO should schedule the appellant for 
a video conference hearing, notifying him 
of the date, time and place he is to 
report for same.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


